    Case 2:16-cv-00287-cr Document 308-2 Filed 08/28/20 Page 1 of 1




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that




      was duly qualified and admitted on September 8, 2017 as an attorney and counselor entitled to
                   practice before this Court; and is, on the date indicated below, a(n)
                              ACTIVE member in good standing of this Bar.




                                                                            In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on August
                                                                                  26, 2020.


                                                                         ~«-~
                                                                         . . JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                  Issued By:
                                                                           District of Columbia Bar Membership




For que tion or concerns, plea e conta t the D Bar Member hip Office at 202-626-3475 or email
                                   member erv1ce @dcbar.org.
